     Case 2:18-cv-00149-JAM-DMC Document 31 Filed 09/14/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOE NATHAN TAYLOR,                                No. 2:18-CV-0149-JAM-DMC-P
12                       Plaintiff,
13             v.                                       ORDER
14    J. MA,
15                       Defendant.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Defendant applied ex parte for clarification or alternatively for modification of

19   the scheduling order. Good cause appearing, Defendant’s application (ECF No. 30) is

20   GRANTED.

21                  The September 30, 2020 discovery cut-off deadline carries the same meaning as

22   the discovery cut-off in the scheduling and discovery order. Discovery shall be served by

23   September 30, 2020. Modification of the scheduling order is unnecessary.

24                  IT IS SO ORDERED.

25

26   Dated: September 14, 2020
                                                            ____________________________________
27                                                          DENNIS M. COTA
28                                                          UNITED STATES MAGISTRATE JUDGE
                                                        1
